Citation Nr: 1824339	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-24 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for submandibular gland carcinoma, claimed as throat cancer.

3.  Entitlement to service connection for cerebrovascular accident, claimed as a stroke.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney



ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran passed away during the pendency of this appeal, and his spouse filed a request for substitution.  The request was granted in March 2018, and therefore the Veteran's spouse is the proper appellant.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development.

Hearing Loss

The Veteran received a VA audiological examination in August 2012.  The examiner noted that the Veteran was exposed to noise from artillery and small arms fire without hearing protection devices (HPDs) and also reported recreational and civilian noise exposure without HPDs.  The examiner diagnosed the Veteran with sensorineural hearing loss in both ears, but concluded that the disability was not related to service.  The examiner's rationale was the lack of a threshold shift in service and that the Veteran's civilian and recreational noise exposure could not be discounted as factors in the impaired hearing.

The Board notes that the existence of a shift or demonstrable hearing loss during active service is not required for a positive nexus opinion.  Indeed, Hensley v. Brown, 5 Vet. App. 155, 159 (1993) held that service connection for hearing loss is not precluded where such hearing loss first met VA's definition of disability after service.  In fact, the Court stated that the Veteran could have normal findings at separation and service connection could still be established.  Id. at 159.  Thus, if normal hearing at separation does not preclude service connection, it is clear that the lack of any threshold shift would also not act as a barrier.  Furthermore, the examination report does not indicate what type of civilian and recreational noise exposure the Veteran was subjected to post-service and the examiner's opinion and rationale does not discuss the significance of such post-service noise exposure as it relates to the etiology of the current hearing loss.  Thus, an addendum opinion is needed.

Submandibular Gland Carcinoma and Cerebrovascular Accident

Information from the service department shows the Veteran served in the Republic of Vietnam from November 1967 to October 1968.  Therefore, his exposure to herbicide agents in service is conceded.  The Veteran asserts that these disabilities are related to service, to specifically include his exposure to herbicide agents.  He also avers that his stroke is related to his submandibular gland carcinoma.

The records show findings of submandibular gland carcinoma and left cerebral hemorrhagic infarction.  The Veteran has not been afforded an examination to determine whether his carcinoma is related to service, to include as a result of his presumed herbicide agent exposure.  A medical opinion is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 70 (2006).  

The Veteran underwent a VA examination in August 2012 for his left cerebral hemorrhagic infarction.  The examiner opined that it was less likely than not caused by or related to his service-connected diabetes.  The examiner did not provide an opinion regarding direct service connection.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, the Veteran indicated that he underwent cancer surgery in May 2011 and had a stroke a few hours later.  Thus, he has raised another secondary service connection theory.  In the Veteran's June 2017 substantive appeal, his lawyer also asserted that his cerebral infarction may be related to his service-connected coronary artery disease with congestive heart failure- thus raising a third secondary service connection theory.  An addendum opinion is needed to address these contentions.  Also, as the claim of service connection for submandibular gland carcinoma surgery is pending, these issues are intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Finally, information in the file suggests that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) in part, due to the claimed disabilities on appeal.  On remand SSA records should be obtained.  See 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran's attorney has asserted that VA medical records from January 2006 to April 2014 mentioned in the May 2014 statement of the case are not of record.  Contrary to this assertion, those records are in the claims file.  However, on remand updated VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with VA treatment records since April 2014.

2.  Obtain from the SSA all records relating to the Veteran's claim for disability benefits.  All efforts made to obtain these records must be documented.  If the records are unavailable the Veteran must be notified.

3.  Afford the Veteran a VA examination to determine the etiology of his bilateral hearing loss.  The entire claims file must be made available to, and reviewed by, examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that current hearing loss is due to an event or incident of the Veteran's period of active service.

The examiner should take into account the Veteran's lay statements, included noise exposure during and after service.  The Board highlights that the Veteran submitted correspondence with his July 2011 claim, indicating that a large gun (a T8 105mm anti-tank gun) fired over his head and he was deaf for three days afterwards.  

A rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Provide the Veteran with a VA opinion to determine the nature and etiology of his submandibular gland carcinoma.  The entire claims file must be made available to, and reviewed by, the examiner.  

The examiner is to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's submandibular gland carcinoma had onset in service, manifested within a year of discharge; or is otherwise the result of an incident in service, to include conceded exposure to herbicide agents therein.  

Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

5.  Provide the Veteran with a VA opinion to determine the nature and etiology of his cerebrovascular accident.  The entire claims file must be made available to, and reviewed by, examiner.  

a) The examiner is to opine as to whether it is at least as likely as not (50 percent probability or greater) that the cerebrovascular accident had onset in service or is otherwise the result of an incident in service, to include conceded exposure to herbicide agents therein.

b) The examiner is to opine as to whether it is at least as likely as not that the cerebrovascular accident was caused or aggravated by the Veteran's service-connected coronary artery disease with congestive heart failure.

c) If it is determined that submandibular gland carcinoma is related to service, then the examiner should also indicate whether it is at least as likely as not that the cerebrovascular accident was caused or aggravated by the cancer.

The examiner is advised that aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

6.  Readjudicate the issues remaining on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

